IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


WILLIAM E. BONDINELL,                   : No. 750 MAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
UNEMPLOYMENT COMPENSATION               :
BOARD OF REVIEW (TEVA                   :
PHARMACEUTICAL, USA),                   :
                                        :
                  Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 10th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.